                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                    3:19-cv-00124-FDW

TEVIN JEROME GAITHER,            )
                                 )
    Petitioner,                  )
                                 )
vs.                              )                                           ORDER
                                 )
MECKLENBURG COUNTY CENTRAL JAIL, )

      Respondent.                         )
__________________________________________)

       THIS MATTER is before the Court upon pro se Petitioner Tevin Jerome Gaither’s self-

styled “Petition for Writ of Habeas Corpus.” (Doc. No. 1.)

       Petitioner filed the instant Petition while he was a pre-trial detainee at the Mecklenburg

County Detention Center Central, awaiting trial in federal district court on eight (8) counts of

distribution and/or possession with intent to distribute crack cocaine, and three (3) counts of

possession of a firearm in furtherance of drug trafficking. See Indict., United States v. Tevin

Jerome Gaither, No. 5:19-CR-12 (W.D.N.C.), Doc. No. 3. Petitioner argued he was being held

illegally because the Mecklenburg County Sheriff’s Office (“MCSO”) refused to permit him

access to bond and/or pretrial release.

       Petitioner’s allegation is not grounded in fact. A federal magistrate judge, not the

MCSO, denied Petitioner bond and pretrial release. See Detention Order, id. at Doc. No. 9.

       Regardless, Petitioner plead guilty on July 22, 2019, to Counts 1, 10, and 11 of the

indictment. See Plea Agree., id. at Doc. No. 19; Accept. of Plea, id. at Doc. No. 21. He was

sentenced on October 22, 2019, to more than ten years in federal prison and remanded to the

custody of the Federal Bureau of Prisons. See J., id. at Doc. No. 40. As such, Petitioner’s
                                                     1
petition for release from custody of the Mecklenburg County Central Jail is moot and shall be

dismissed as such.

       IT IS, THEREFORE, ORDERED that the “Petition for Writ of Habeas Corpus” (Doc.

No. 1) is DISMISSED as moot.

                                                         Signed: November 26,
                                              2019




                                                     2
